Citation Nr: 0003313	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-00 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as chronic obstructive pulmonary disease (COPD) and bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1975 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the lung disorders claimed by the veteran.  

In April 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of any lung 
disorder during service.

3.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's claimed lung 
disorders.  

4.  The earliest medical reports dealing with any lung 
disability are dated almost a decade after service and do not 
relate the disorder to the veteran's military service.  

5.  There is no medical opinion, or other competent evidence, 
linking the veteran's current lung disorders to the veteran's 
active military service.  


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a lung disorder, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO committed error in denying 
service connection for a lung disorder.  She argues that her 
exposure to second hand smoke during service caused her to 
develop bronchial asthma and chronic obstructive pulmonary 
disease.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps v Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had any lung disorders during 
service; (2) whether she has any current lung disorder; and, 
if so, (3) whether this current disability is etiologically 
related to active service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
that the veteran suffered from any lung disorder during 
service.  There are numerous medical treatment records which 
reveal treatment for viral upper respiratory infections 
(URI).  However, the symptoms noted on most of these 
treatment records are related to complaints of upper 
respiratory tract infections, including a sore throat, not 
breathing difficulty involving the lungs.  The Board notes 
that there is no separation examination of record.  Rather, 
the veteran was separated from service by Medical Board 
proceedings due to her service connected psychiatric 
disorder.  As such, the Medical Board report focuses on her 
psychiatric disorders.  However, we again note the complete 
lack of any indication of any lung disorder in the other 
service medical records.  

In June 1978, approximately one year after service, a VA 
examination of the veteran was conducted.  The veteran did 
not report having any lung disorders, and none were 
diagnosed.  The examining physician did examine the veteran's 
lungs and noted that they were clear.  

The RO has obtained a large volume of VA medical records.  
Some records reveal outpatient treatment while others reveal 
that the veteran required hospitalization for inpatient 
treatment.  A May 1987 record reveals a diagnosis of 
"exercise induced asthma."  Subsequently there are VA 
hospitalization records from 1992, 1993, and 1994 which 
reveal diagnoses of COPD.  A March 1994 VA treatment record 
reveals a diagnosis of asthma.  However, the Board notes that 
the diagnoses made on these hospitalization reports appear to 
be made by history with little current objective evidence.  
The diagnosis with the most supporting medical evidence was 
made on a May 1998 VA pulmonary consultation report.  After 
conducting examination and reviewing pulmonary function test 
results, the diagnosis was "asthma / acute bronchitis."  

The Board notes that the medical evidence of record reveals 
that the veteran has a current lung disorder.  There are 
competent medical diagnoses of asthma and COPD of record.  
However, none of this medical evidence relates the veteran's 
current lung disabilities to her military service.  

In April 1999 the veteran presented sworn testimony before 
the undersigned Member of the Board.  The veteran testified 
that she was treated for breathing problems during service 
and that she was told she had an infection.  She related her 
alleged in-service breathing problems to exposure to second 
hand smoke.  Again, the Board notes that there is no 
indication of any lung disorder during service.  The veteran 
was treated on numerous occasions for upper respiratory 
infections and sore throats during service, but no lung 
disability was noted or diagnosed.  Moreover, a VA 
examination, approximately one year after separation from 
service showed that her lungs were clear.

The veteran's testimony is not competent to establish that 
she incurred bronchial asthma and/or COPD during her active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of her disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because she 
is not a physician, the veteran is not competent to make a 
determination that her current lung disorders are related to 
her military service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran fails to show the required nexus between her 
current lung disabilities and any in-service disease or 
injury she incurred.  See Caluza, 7 Vet. App. at 506. There 
is no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

There is no evidence of any lung disorder during military 
service and no competent medical evidence linking the 
veteran's current lung disabilities to service.  Therefore, 
veteran does not meet the second and third elements required 
for the claim to be well-grounded.  See Caluza, 7 Vet. App. 
at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well-grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a lung disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

